DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0182600 to Nakamura et al.
	Regarding Claim 1, Nakamura discloses an optical deflector (e.g., Fig. 15 and its corresponding description) comprising: a light transmitting portion 11 through which a light passes; and a first electrode 12 and a second electrode 13 arranged to oppose to each other with the light transmitting portion interposed therebetween (Fig. 15), wherein 
	Regarding Claim 4, Nakamura discloses wherein the electrodes are made of at least one material selected from the group consisting of Au, Pd, Ni, Ir, and Pt as a main component (paragraph [0106], Ti/Pt/Au).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of WO 2020/251844 A1 to Villa Pulido et al. (copy attached).
Regarding Claim 2, Nakamura does not explicitly disclose wherein the transparent ion conductor is a lithium ion conductor having a garnet-type crystal structure containing Li, La, and Zr.
Villa Pulido teaches LLZO (lithium lanthanum zirconium oxide, typical formula Li7La3Zr2O12) or LLZBO (bismuth doped LLZO, Li7-xLa3Zr2-xBixO12) as crystals with high ionic conductivity (pages 6–13).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Nakamura such that the transparent ion conductor is a lithium ion conductor having a garnet-type crystal structure containing Li, La, and Zr, as suggested by Villa Pulido, to achieve a higher ionic conductivity.
Regarding Claim 3, the combination of Nakamura and Villa Pulido would have rendered obvious wherein the transparent ion conductor is an oxide containing Li7La3Zr2O12 as a main component (pages 6–13 of Villa Pulido).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871